DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 21 January 2021.  As directed by the amendment: claims 1 & 4 have been amended, claims 2 & 3 have been cancelled, and claims 9-17 have been added.  Thus, claims 1 & 4-17 are presently pending in this application. Claims 6-8 are presently withdrawn as directed to a non-elected invention. 
Applicant’s amendments and remarks do not overcome the objections set forth in the previous action, as discussed below. Furthermore, the applicant’s amendments have necessitated additional objections, as set forth below.  
Applicant’s amendments have overcome or rendered moot the rejections under 35 U.S.C. 112(b) set forth in the previous action, however, at least one new rejection under 35 U.S.C. 112(b) has been necessitated by the applicant’s amendments, as set forth below. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "136" and "138a"/“138b” have both been used to designate the same elements of the seal carrier (i.e. the “sides” or “legs” of the seal carrier). 
The applicant’s remarks filed 21 January 2021 stated that “136 refers to the side or end of the legs 138a and 138b”, however, this does not appear to be supported by the specification as currently presented and even appears to be in contradiction to certain parts of the specification. See related specification objection below for complete discussion.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Specification
The disclosure is objected to because of the following informalities:
In the previous action, the specification was objected to because the specification and associated drawings appear to refer to the axial sides/legs of the seal carrier by two alternative names / reference numerals and any difference in scope between the two references was unclear. In particular, paragraphs 24 & 27 refer to “sides 136” of the seal carrier 112, while paragraph 26 refers to “first leg 138a” and “second leg 138b” of the seal carrier. It appears that first and second legs 138a/b are both the same elements as the sides 136, but this relationship is not explicitly set forth in the specification. 
The applicant’s remarks filed 21 January 2021 stated that “136 refers to the side or end of the legs 138a and 138b”, however, this does not appear to be supported by the specification as currently presented and even appears to be in contradiction to certain parts of the specification, as set forth below.
First, the specification establishes that reference numeral 136 refers to axial sides of the seal carrier 112, not “the side or end” of the legs of the seal carrier.
Paragraph 24, lines 1-3: “each washer 124 is opposite one of the flanges 104 of the platform 102 across the axial thickness t of one of sides 136 of seal carrier 112”;
Paragraph 27, lines 4-6: “Each flange includes at least a pair of through holes…and interfaces with a respective axial side, for example, side 136, of the seal carrier”. 
The specification as currently presented does not include any recitation that would suggest that the side 136 is “the side or end” of the legs of the seal carrier.

A review of the leader line from reference numeral 136 in figs. 1-3 suggests that, if 136 were referring to an end or side of the legs 138a/138b, it would have to be referring to the same element as indicated by 118: a circumferential end of the legs opposite the neck 116. However, this would directly conflict with the written description of paragraph 27, which describes side 136 as an “axial side” rather than, for example, a “circumferential end”. 
Finally, if side 136 was referring only to a side or end (i.e. a side or end surface) of the legs 138a/138b, it is unclear how the “side 136” could define an “axial thickness t” as required by para. 24.
As a result, it continues to appear that the terms “first and second legs 138a/b” and the term “sides 136” are duplicatively referring to the same elements / structures.

As also mentioned in the previous office action (but unaddressed by the applicant’s remarks), the specification uses the term “side” in paragraphs 24 & 27 to refer to the legs of the seal carrier; however, paragraph 26 uses the same term to refer to axially inward and outward surfaces of the legs, rather than the legs themselves, which may create confusion. 

Appropriate correction is required.

Claim Objections
Claims 1, 10-12, 14 & 15 are objected to because of the following informalities: 
Claim 1, line 5: “…includes as least two through holes” appears it should read “…includes at least two through holes”. 
Claims 10, 11, 14 & 15: “…is formed a composite material…” appears it should read “…is formed from a composite material…” or equivalent.
Claim 12: “without bushing” appears it should read “without a bushing”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 5 & 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 3-4 recite “wherein the flanges are axially spaced apart from one another and from a respective forward and aft end of the platform”, which renders the claim indefinite for several reasons. 
First, it is unclear how an end can be a “forward and aft end”, since these are seemingly opposite locations. To resolve the contradiction, it seems that this phrase would have to include multiple ends (e.g. forward and aft ends”) or else be recited in the alternative (e.g. a forward or aft end”). Next, it is unclear to which element the “end” is respective to (e.g., respective to the vane platform or respective to each flange, etc.). 

Both flanges are spaced from a single “forward and aft” end, respective to the arcuate vane platform (i.e. one “forward and aft end” required); 
Both flanges are spaced from each of a single forward end and a single aft end, respective to the arcuate vane platform (i.e. one “forward” end and one “aft” end);
Each flange is spaced from a different single “forward and aft” end, respective to the flanges (i.e. two “forward and aft” ends required); or
Each flange is spaced from a different forward end and a different aft end, respective to the flanges (i.e. two “forward” ends and two “aft” ends). 
For the purposes of examination in this action, the claim will be interpreted as consistent with option B, as best understood in view of the specification, however, appropriate correction and clarification is required. 

Claim 1 further recites “one of the pair of flanges” (once in line 12; and again in lines 16-17). This renders the claim indefinite as it appears that these limitations are referring collectively to both flanges of the pair (e.g., one pair of flanges of an unestablished plurality of pairs, etc.) rather than, as best understood, to one flange of the pair of flanges. 
Furthermore, it appears that both recitations of “one of the pair of flanges” (i.e. one flange of the pair of flanges, as understood) above, and the recitation of “a respective flange of the pair of flanges” recited in line 14 are each intending to reference the same “one [flange] of the pair of flanges” disposed opposite the washer, however, they are not clearly recited as such, creating uncertainty. 

Claim 1 recites “a portion of the seal carrier located between the washer and a respective flange of the pair of flanges” (lines 13-14), which renders the claim indefinite as it is 

Claim 1 further recites “at least two through holes in an axial direction” (lines 14-15) which renders the claim indefinite as it is not clear if the “in an axial direction” is referring to the relative arrangement of the holes or the alignment of the holes themselves. 
In other words, the limitation could be interpreted as meaning that the portion of the seal carrier must have at least two through holes, each included along the same axis (e.g. in a row along the axial direction); or otherwise as meaning that the portion has at least two through holes, said through holes being axial through holes (e.g. the holes themselves oriented in an axial direction). 
As best understood, the second meaning of axial through holes is intended, however, this is not clearly set forth in the claim.

Claim 1 recites “wherein the washer includes a pair of through holes that correspond to the at least two through holes of one [flange] of the pair of flanges and the portion of the seal carrier” (lines 16-17) which renders the claim indefinite for several reasons. 
First, as best understood, the pair of through holes of the washer would correspond not to the portion of the seal carrier itself, as appears to be claimed, but rather to the “at least two through holes” included in the portion of the seal carrier (i.e. the pair of through holes of the washer corresponds to the at least two through holes a flange and the at least two through holes of the portion of the seal carrier). 
Second, while the through holes of the washer are limited to a pair, the through holes in the flange of the platform and the through holes in the portion of the seal carrier are not limited to a pair, but only “at least two”. While it is understandable how the pair of washer through holes 

Claim 12 recites “wherein the seal carrier is secured to pair of flanges…”. This limitation appears to be missing one or more words, which creates doubt as to the intended scope of the claim. For example, it is unclear if the limitation was intended to read “wherein the seal carrier is secured to the pair of flanges…”, “wherein the seal carrier is secured to the respective flange of the pair of flanges…”, or some other variant. 

All claims recited the section heading above but not explicitly discussed are rejected due to dependency upon at least one rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 12, 16 & 17 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Burge (US 3,727,660) in view of Glenn (US 3,941,500) and Schwarz et al. (US 4,869,640; hereafter Schwarz).
Regarding claim 1, Burge discloses (figs. 1-3; alternate embodiments in figs. 4-6) a vane stage comprising: 
an arcuate vane platform (see “Platform” in annotated partial fig. 1 below; platform for vane 16) having a pair of flanges (29; see figs. 2 & 3; “Flange” annotated below) that extend radially inward from the platform (as shown), wherein the flanges are axially spaced apart from one another (as shown) and wherein each flange of the pair of flanges includes as least two through holes (i.e., one through hole for receiving the fastener 28 shown in figs. 1 & 3; arrangement of three such fasteners 28 shown in fig. 2, requiring three corresponding through holes, as understood; see below for more detail); 
a vane (16) extending radially outward from the platform (as shown in fig. 1); 
a seal carrier (generally 30) mounted axially between the pair of flanges so that inner surfaces of the pair of flanges (29) interface with outer surfaces of the seal carrier (as shown in figs. 1 & 3); and 
a washer (e.g. inner wall of 32; alternatively inner wall of 44 in figs. 4-5, or element 50 in fig. 6; see below), wherein a portion of the seal carrier corresponding to the washer (i.e. inner 
Burge further discloses that the washer (as set forth above) is used in a fastening arrangement which fastens one of the flanges of the platform to a corresponding side of the seal carrier, said side of the seal carrier having an axial thickness (as shown in, e.g., fig. 3).

Regarding the washer, the examiner notes that two common and accepted definitions of “washer”, in this context, are: “a flat ring or perforated piece of leather, rubber, metal, etc., used to give tightness to a joint, to prevent leakage, to distribute pressure, etc., as under the head of a nut or bolt”; and “a ring of metal, leather, or other material, or a perforated plate, used for various purposes, as around a bolt or screw to form a seat for the head or nut, or around a wagon axle to prevent endwise motion of the hub of the wheel and relieve friction, or in a joint to form a packing, etc.”. 
In view of the above, it can be seen that at least the inner wall of the element 32 (i.e. the flat, perforated plate portion having through holes 31), the inner wall of the element 44 (i.e. the flat, perforated plate portion having through holes 43), and/or the flat, perforated plate portion 50 (having holes 52) of element 48 may each be considered a “washer” as they are perforated plates used for various purposes around a bolt (e.g. under the head of a bolt), forming a seat for the head of the bolt (as shown in figs. 2-6, the heads of the bolts seat against these elements) 

Regarding the limitations wherein each flange of the pair of flanges includes at least two through holes, wherein a portion of the seal carrier corresponding to the washer and a flange of the pair of flanges includes at least two through holes in an axial direction for receiving fasteners, and wherein the washer includes a pair of through holes that correspond to the at least two through holes of one of the pair of flanges and the portion of the seal carrier, as can be seen in figs. 1 & 3 of Burge, the portions of the seal carrier (30), platform flange (29), and washer (i.e. inner wall of element 32) shown in cross section each include an axial through hole for receiving a fastener (e.g. bolt 28). As shown in fig. 2, there are a plurality of these through holes, each configured to receive a respective fastener (i.e., three bolts 28 are shown, requiring 3 axial through holes, as understood). 
Burge also discloses: “Bolts 28 pass through aligned holes in overlapping radial flanges 29 and 30 to the shroud 19 and sealing member, respectively. The bolts also pass through keyhole slots 31 in the inner wall of a bolt retainer 32. The bolt retainer has an arcuate length sufficient for at least two or more keyhole slots 31 so that it will be clamped by two or more bolts” (col. 2, lines 56-62). Stated differently, Burge discloses that the washer should have at least two axial through holes (e.g. at least a pair of through holes) for receiving respective fasteners, and that each through hole in the washer corresponds to a respective through hole in each of the seal carrier and the platform flange (i.e. a pair of through holes in the washer would correspond to respective pairs of holes in the platform flange and seal carrier).





    PNG
    media_image1.png
    529
    593
    media_image1.png
    Greyscale











Burge does not explicitly disclose the additional limitations wherein the flanges are axially spaced apart from a respective forward and aft end of the platform; wherein the washer is mounted to the seal carrier opposite to one of the pair of flanges of the platform across an axial thickness of a side of the seal carrier, or wherein the portion of the seal carrier corresponding to the washer and a respective flange of the pair of flanges which includes at least two through holes in an axial direction for receiving fasteners is located between the washer and the respective flange of the pair of flanges.
Glenn teaches (figs. 1 & 3) a vane stage comprising a vane platform (26) having a pair of flanges (28, 30) that extend radially inward from the platform, wherein the flanges are axially spaced apart from one another and from respective forward and aft ends of the platform (as shown in figs. 1 & 3, foremost and aftmost ends of platform 26 extend beyond the flanges 28 and 30); and a seal carrier (including at least 32 & 3) mounted axially between the pair of flanges so that inner surfaces (28a & 30a) of the pair of flanges interface with outer surfaces of the seal carrier (as shown). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the vane stage of Burge such that the flanges thereof are axially spaced apart from a respective forward and aft end of the platform, in view of the teachings of Glenn, to aid in preventing the working fluid within the gas turbine engine passageway from escaping and bypassing the vanes and/or to prevent impingement of the working fluid on the sides of the vane platform (e.g. to prevent damage or wear on the fasteners); or otherwise obvious as the use of a known technique (i.e. providing a vane platform with respective forward and aft ends which are axially spaced apart from a pair of radially inward extending flanges thereof, as in Glenn) to improve a similar device (the vane platform of Burge, comprising such a pair of radially inward extending flanges) in the same way.

 Schwarz teaches (fig. 2) a vane stage comprising: a vane platform (40) having a flange (42; “Flange” as annotated in partial fig. 2, below) that extends radially inward from the platform; a seal carrier (generally indicated at 44) comprising a leg/side mounted to the flange of the platform so that an axially inner surface (“Inner”, below) of the flange interfaces with an outer surface (“Outer”) of the seal carrier. 
In particular, fig. 2 of Schwarz suggests that an arrangement for fastening a flange of a vane stage platform to a side of a seal carrier could be configured such that a fastener / bolt head (“Bolt”) is located on an axial inner side of the seal carrier leg/side with a corresponding nut (“Nut”) located on the axial outward facing side of the platform flange. 
It is further noted that Schwarz appears to show a washer or similar device interposed between the head of the bolt and the axial inward facing side of the seal carrier (i.e. a washer mounted to the seal carrier, opposite a flange of the platform across an axial thickness of a side 

    PNG
    media_image2.png
    500
    761
    media_image2.png
    Greyscale










It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the vane stage of Burge by reversing the arrangement of the fasteners used to mount the seal carrier to the flanges of the vane platform such that the bolt / fastener heads (and associated washer / retaining structures) are located adjacent to the axial inner facing sides of the seal carrier and the nuts are located adjacent to the axial outer facing sides of the platform flanges, in view of the teachings of Schwarz, as the use of a known technique (e.g. providing the bolt head end of a flange fastening arrangement on the axial inner side of the seal carrier, as in Schwarz) to improve a similar device (the vane stage of Burge) in the same way; or otherwise as obvious to try considering that such a modification amounts to choosing from a finite number of identified, predictable solutions (e.g. bolt-in/nut-out, as in Schwarz vs. bolt-out/nut-in, as in Burge) with a reasonable expectation of success (especially considering that Schwarz shows a bolt-in arrangement used in a similar application). 

When modified as above so that the fastener / bolt head (and the associated washer / retaining structures) and nut positions of the fastener are reversed, the device of Burge would read on the additional limitations wherein the washer is mounted to the seal carrier (i.e. between the bolt head and the axial inner facing side of the seal carrier) opposite to one [flange] of the pair of flanges across an axial thickness of a side of the seal carrier, and wherein the portion of the seal carrier corresponding to the washer and a respective flange of the pair of flanges which includes at least two through holes in an axial direction for receiving fasteners is located between the washer and the respective flange of the pair of flanges. 
As a result, all of the limitations of claim 1 are met or otherwise rendered obvious. 

Regarding claim 4, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP § 2144.04(IV)(A). 
While Burge does not explicitly disclose the additional limitation of claim 4 wherein a cross-sectional area of a surface of the washer that interfaces with a surface of the seal carrier is at least eight times greater in area than the total cross-sectional area of the at least two through holes in the portion of the seal carrier, this difference appears to be only a recitation of relative dimensions of the claimed device (i.e. the relative dimensions between the cross-sectional area of the washer surface and the cross-sectional area of the through holes) and it does not appear that a device having the claimed dimensions would perform differently than the prior art device. 

As the only difference between the prior art and the device of claim 4 appears to be the relationship between the area of the interfacing washer surface and the area of the through holes in the portion of the seal carrier (i.e. a difference in proportion between the two cross-sectional areas; a change in form), such a difference is not sufficient to patentably distinguish over the prior art.  
Finally, it is noted that the specification does not set forth any evidence of criticality or unexpected results which arise from the claimed relative dimensions / proportions found in claim 4, nor has the applicant presented any such evidence. Indeed, paragraph 11 of the applicant’s specification recites “[a] cross-sectional area of the washer surface that interfaces with the seal carrier can be at least eight times greater in area than the total cross-sectional area of through holes…” (emphasis added). As such, it appears that the applicant leaves open the possibility that other proportions may also be satisfactory, and the claimed proportion is merely preferable, rather than having some critical or unexpected benefit, and is therefore unpatentable over the prior art for the reasons set forth above. 

Regarding claim 12, the vane stage of Burge (as modified above) reads on the additional limitation wherein the seal carrier is secured to the pair of flanges of the arcuate vane platform without bushing or an adhesive.
In particular, as set forth in the grounds of rejection for claim 1, above, the seal carrier is secured to the pair of flanges of the vane platform via a fastener arrangement (i.e. bolts 28 & nuts 24), and does not appear to disclose or require any additional bushings or adhesives. 

claims 16 & 17, the vane stage of Burge (as modified above) reads on the additional limitations wherein the seal carrier has a first leg (“1st Leg”, below) extending from a base (“Base”, below), and a second leg (“2nd Leg”, below) spaced apart from the first leg, the second leg extending from the base (as in claim 16); and wherein the seal carrier has a "U" shaped configuration (as in claim 17; as shown in the figure).

    PNG
    media_image3.png
    445
    651
    media_image3.png
    Greyscale









Claim 5 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Burge in view of Glenn and Schwarz as applied to claim 1 above, and further in view of Julen et al. (US 5,599,131; hereafter Julen).
Regarding claim 5, Burge does not explicitly disclose the additional limitation wherein the washer has a race-track shape.
Julen teaches (e.g. fig. 1; various embodiments in figs 1-14) a fastener arrangement (20) comprising a washer (22) having a pair of through holes (24) configured to accept and retain a corresponding pair of fasteners (30). As shown in the figures (e.g. figs. 1, 10 & 11), the washer 22 has a “race-track” shape. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the vane stage disclosed by Burge (as otherwise modified above) such that the washer has a race-track shape, in view of the teachings of Julen, 
Furthermore, it has been generally held that changes in shape may be considered matters of choice which a person of ordinary skill in the art would have found obvious, absent persuasive evidence that the particular configuration is significant. See MPEP § 2144.04(IV)(B).
In the instant case, the applicant’s specification does not appear to set forth any evidence of criticality or unexpected results which arise from the particular “race-track” shape of the washer, nor has the applicant presented any such evidence. Conversely, paragraph 25 of the applicant’s specification states: “[t]hose skilled in the art will readily appreciate that while washers 124 are shown as having a race-track shape, washers 124 can take any suitable shape, such as, oval, rectangular, egg, round, and/or the like”. As such, it appears that the claimed washer shape is merely preferable, rather than significant to obtaining some critical or unexpected benefit, and is therefore unpatentable over the prior art for the reasons set forth above.
Finally, it is noted that washers having a “race-track” shape, in general, are well known. See US 160,862 to Adgate and US 9,702,395 to Harger et al.

Claims 9-11 & 13-15 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Burge in view of Glenn and Schwarz as applied to claims 1 & 12, respectively, above, and further in view of Norris et al. (US 5,482,433; hereafter Norris) and Papin et al. (US 8,740,556; hereafter Papin). 
Regarding claims 9-11 & 13-15, Burge does not explicitly disclose the additional limitations wherein the seal carrier is formed from a different material than the vane and the vane platform (as in claims 9 & 13), wherein the seal carrier is formed from a composite material 
Papin teaches (fig. 5; col. 6, lines 9-12) a vane stage (18) comprising a platform 58 and a vane 56 extending radially outward from the platform. Papin further teaches that the vane and vane platform may be formed from titanium (col. 6, lines 11-12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to form the vane and vane platform disclosed by Burge from titanium as suggested by Papin, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Norris teaches (figs. 1-3) a vane stage (42) comprising a platform (generally 52); a vane (44) extending radially outward from the platform, and a seal carrier (54). Norris further teaches that the components of the assembly, including the seal carrier may be formed from a composite (col. 2, lines 62-67). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to form the seal carrier disclosed by Burge from a composite, as suggested by Norris, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
When modified in view of Papin and Norris above, the vane stage of Burge would read on the additional limitations wherein the seal carrier is formed from a composite material (as in claims 10, 11, 14 & 15), wherein the vane (and vane platform) is formed from titanium (as in claims 11 & 15); and therefore reads on the remaining limitation wherein the seal carrier is formed from a different material than the vane and the vane platform (as in claims 9 & 13). 
As a result, all of the limitations of claims 9-11 & 13-15 are met or otherwise rendered obvious. 
Response to Arguments
Applicant's arguments filed 21 January 2021 have been fully considered. 
With respect to the applicant’s argument regarding the drawing and specification objections, this argument is not found to be persuasive at least because the assertion that “136 refers to the side or end of the legs 138a and 138b” does not appear to be supported by the specification as currently presented and, furthermore, appears to be in contradiction to certain parts of the specification. See specification objection section above for detailed discussion. 
With respect to applicant’s arguments regarding the rejections under 35 U.S.C. 103, the applicant’s amendments have overcome the grounds of rejection set forth in the previous action, however, new or amended grounds of rejection have been provided in this action, as necessitated by the applicant’s amendments. 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                          

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753